Exhibit 10.1


Execution Copy

FelCor Lodging Trust Incorporated
545 E. John Carpenter Freeway, Suite 1300
Irving, TX 75062





February 18, 2016


Land & Buildings Investment Management, LLC
1 Landmark Square 7th Floor
Stamford, CT 06901


Re:    Independent Nominees
Ladies and Gentlemen:
As you know, (i) Land & Buildings Investment Management, LLC (“Stockholder”) and
FelCor Lodging Trust Incorporated (the “Company”) have been having certain
discussions relating to the business and affairs of the Company;
(ii) Stockholder (together with its Affiliates) is the beneficial owner1 of
approximately 3.8% of the outstanding shares of Company common stock; and
(iii) the Company and Stockholder have agreed that it is in their mutual
interests to enter into this letter agreement, among other things, to set forth
certain agreements concerning the composition of the board of directors of the
Company (the “Board”) and certain other matters.
Within five (5) business days following the execution of this letter agreement,
the Company agrees that the Board will take all necessary actions to increase
the size of the Board by two (2) members. In addition, as soon as practical
following the execution of this letter agreement, the Company agrees that the
Board, acting in good faith, will take all reasonably necessary actions to
appoint to fill the resulting vacancies two (2) independent directors mutually
agreed-upon between the Company and the Stockholder, with each of Stockholder
and the Company identifying one candidate reasonably acceptable to the other who
shall in each case be independent of each of the Company and Stockholder and
their Affiliates, including (i) satisfying








_______________________________
1For purposes of this letter agreement, (i) the terms “beneficial owner” and
“beneficial ownership” shall mean ownership, directly or indirectly, of (1) any
Voting Securities and (2) any other security, including any cash settled option
or other derivative security, that transfers some or all of the economic risks
and/or benefits of ownership of the Voting Securities (whether or not subject to
the passage of time or other contingencies), including any such security that
provides a person or any of such person’s controlled Affiliates an opportunity,
directly or indirectly, to profit, or to share in any profit, derived from any
increase in the value of Voting Securities, in any case without regard to
whether (A) such derivative conveys any voting rights in Voting Securities to
such person or any of such person’s Affiliates, (B) the derivative is required
to be, or capable of being, settled through delivery of Voting Securities or (C)
such person or any of such person’s Affiliates may have entered into other
transactions that hedge the economic effect of such beneficial ownership of
Voting Securities; (ii) the term “Voting Securities” shall mean shares of
Company common stock and any other securities of the Company entitled to vote in
the election of directors, or securities convertible into, or exercisable or
exchangeable for, such Company common stock or other securities (whether or not
subject to the passage of time or other contingencies); and (iii) the terms
“Affiliate” and “Associate” shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.



--------------------------------------------------------------------------------

Land & Buildings Investment Management, LLC
February 18, 2016
Page 2



the Nominee Independence Requirements (as defined below)2 and (ii) qualifying as
an
independent director under Section 303A of the New York Stock Exchange’s Listed
Company Manual (each an “Independent Nominee” and collectively the “Independent
Nominees”).
At or before the 2016 annual meeting of stockholders of the Company (the “2016
Annual Meeting”), the Board shall (i) cause one member of the Board that has
served on the Board for more than 12 years (a “Long Serving Director”) to retire
or resign from the Board (or otherwise cease to serve as a director) and (ii)
concurrently with such action, (x) nominate both Independent Nominees for
election on the Board’s slate for the 2016 Annual Meeting (y) recommend, and
reflect such recommendation in the Company’s definitive proxy statement in
connection with the 2016 Annual Meeting, that the stockholders of the Company
vote to elect the Independent Nominees as directors of the Company at the 2016
Annual Meeting; and (z) solicit, obtain proxies in favor of and otherwise
support the election of the Independent Nominees at the 2016 Annual Meeting, in
a manner no less favorable than the manner in which the Company supports the
Company’s other nominees for election at the 2016 Annual Meeting.
At or before the 2017 annual meeting of stockholders of the Company (the “2017
Annual Meeting”), the Board shall (i) cause a second Long Serving Director to
retire or resign from the Board (or otherwise cease to serve as a director) and
(ii) concurrently with such action, (x) nominate both Independent Nominees for
re-election on the Board’s slate for the 2017 Annual Meeting; (y) recommend, and
reflect such recommendation in the Company’s definitive proxy statement in
connection with the 2017 Annual Meeting, that the stockholders of the Company
vote to elect the Independent Nominees as directors of the Company at the 2017
Annual Meeting; and (z) solicit, obtain proxies in favor of and otherwise
support the election of the Independent Nominees at the 2017 Annual Meeting, in
a manner no less favorable than the manner in which the Company supports the
Company’s other nominees for election at the 2017 Annual Meeting.
So long as Stockholder has maintained the Minimum Holding at all times since the
date of this letter agreement, the Company agrees that if any Independent
Nominee (including any substitute person recommended pursuant to this paragraph)
is unable to serve as a director, resigns as a director or is removed as a
director without cause prior to the termination of this letter agreement, then
the Company and Stockholder shall cooperate in good faith to select a mutually
agreed-upon substitute person for appointment or election to the Board subject
to review and approval by the Governance Committee of the Board (the “Governance
Committee”) and shall be reasonably satisfactory to Stockholder; provided, that
any such substitute person shall satisfy the independence requirements set forth
in this letter agreement. Upon the acceptance of a replacement director nominee
by the Governance Committee, the Board will take such actions as necessary to
appoint such replacement director to the Board no later than five (5) business
days after the Governance Committee’s recommendation of such replacement
director.
_______________________________
2The Independent Nominees (A) shall not be employed by Stockholder, or an
Affiliate or Associate of Stockholder, (B) shall be independent of Stockholder,
its Affiliates and/or Associates, (C) shall not be a party to any compensation
arrangements with Stockholder, its Affiliates and/or Associates and (D) shall
not have been named, recommended or designated as a nominee for director for any
company (other than the Company) by Stockholder, or an Affiliate or Associate of
Stockholder (the requirements set forth in this paragraph, the “Nominee
Independence Requirements”). At Stockholder's request, the Board will consider,
on a case-by-case basis, in good faith and after giving due consideration to the
relevant facts and circumstances, in the reasonable exercise of the Board's
discretion waiving one or more of the Nominee Independence Requirements with
respect to nominees submitted by Stockholder.



--------------------------------------------------------------------------------

Land & Buildings Investment Management, LLC
February 18, 2016
Page 3



As used in this paragraph, the term “Minimum Holdings” shall mean not less than
fifty percent (50%) of the shares of Company common stock beneficially owned by
Stockholder, together with all of Stockholder’s Affiliates, as of the date of
this letter agreement, as set forth above.
Each of the Independent Nominees (or any replacement candidates pursuant to this
letter agreement) shall be considered for service on all existing committees of
the Board or any committees formed in the future. In addition, the Board shall
cause (i) each committee of the Board to be comprised of a majority of
independent directors, and (ii) immediately upon joining the Board, the
Independent Nominee identified by the Company shall be appointed to serve on the
Finance Committee of the Board and (iii) the Independent Nominee identified by
Stockholder shall be appointed to serve on the Executive Committee of the Board.
In addition, the Board shall cause the Finance Committee to be expressly charged
with, and empowered to, review all finance and capital markets activity of the
Company. The Company agrees to use its best efforts to hold the 2016 Annual
Meeting as soon as possible and in any event no later than May 31, 2016. The
Company agrees that prior to the termination of this letter agreement the size
of the Board shall not increase above eleven (11) directors.
Notwithstanding anything to the contrary herein, if at any time Stockholder
receives notice from the Company of a material breach by Stockholder of any
obligation hereunder and (i) such material breach has not been cured within ten
(10) days after notice of such breach to Stockholder or (ii) if such material
breach cannot be cured, immediately upon the date on which the Stockholder
receives such notice, then the second, third, fourth and fifth paragraphs of
this letter agreement shall be void ab initio.
So long as the 2016 Annual Meeting is held before the termination of this letter
agreement, Stockholder shall (i) in the case of all of the Voting Securities
owned of record by it as of the record date for such meeting (the “2016 Record
Date”) and (ii) in the case of all of the Voting Securities beneficially owned
by Stockholder as of the 2016 Record Date (whether held in street name or by
some other arrangement), in each case, instruct the record holder to (A) support
and vote for the election of the Company’s slate of directors nominated for
election at the 2016 Annual Meeting as long as it composed in accordance with
the provisions of this letter agreement, (B) vote against (or withhold from
voting) any nominees that are not nominated by the Board and (C) vote otherwise
in accordance with the recommendation of Institutional Shareholders Services
(“ISS”) on all other matters recommended for stockholder approval by the Board.
So long as the 2017 Annual Meeting is held before the termination of this letter
agreement, Stockholder shall (i) in the case of all of the Voting Securities
owned of record by it as of the record date for such meeting (the “2017 Record
Date”) and (ii) in the case of all of the Voting Securities beneficially owned
by Stockholder as of the 2017 Record Date (whether held in street name or by
some other arrangement), in each case, instruct the record holder to (A) support
and vote for the election of the Company’s slate of directors nominated for
election at the 2017 Annual Meeting as long as it composed in accordance with
the provisions of this letter agreement, (B) vote against (or withhold from
voting) any nominees that are not nominated by the Board and (C) vote otherwise
in accordance with the recommendation of ISS on all other matters recommended
for stockholder approval by the Board.
Prior to the termination of this letter agreement, at any special meeting of the
Company’s stockholders, Stockholder shall (i) in the case of all of the Voting
Securities owned of record by



--------------------------------------------------------------------------------

Land & Buildings Investment Management, LLC
February 18, 2016
Page 4



Stockholder as of the record date for such meeting (the “Special Meeting Record
Date”) and (ii) in the case of all of the Voting Securities beneficially owned
by Stockholder as of the Special Meeting Record Date (whether held in street
name or by some other arrangement), in each case, instruct the record holder to
(A) support and vote for the election of the Company’s slate of directors (to
the extent applicable), (B) vote against (or withhold from voting) any nominees
that are not nominated by the Board (to the extent applicable) and (C) vote
otherwise in accordance with the recommendation of ISS on all other matters
recommended for stockholder approval by the Board.
This letter agreement shall terminate on the first business day following the
2017 Annual Meeting.
Each of Stockholder, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other party hereto could
occur in the event any of the provisions of this letter agreement were not
performed in accordance with its specific terms or were otherwise breached, and
that such injury may not be adequately compensable in damages. It is accordingly
agreed that Stockholder, on the one hand, and the Company, on the other hand,
shall each be entitled to seek specific enforcement of, and injunctive relief to
prevent any violation of, the terms hereof and the other party hereto will not
take any action, directly or indirectly, in opposition to the party seeking
relief on the grounds that any other remedy or relief is available at law or in
equity, and each party further agrees to waive any requirement for the security
or posting of any bond in connection with such remedy.
This letter agreement shall be governed by and construed in accordance with the
internal laws (as opposed to the conflict of laws provisions) of the State of
Maryland. Each of the parties irrevocably agrees that any legal action or
proceeding arising out of or relating to this letter agreement brought by any
other party or its successors or assigns shall be brought and determined in any
Maryland state or any federal court sitting in the State of Maryland, and each
of the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this letter agreement or the matters contemplated hereby. Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in Maryland, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Maryland as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
letter agreement or the matters contemplated hereby, (a) any claim that it is
not personally subject to the jurisdiction of the courts in Maryland as
described herein for any reason, (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this letter agreement, or the subject matter hereof, may not
be enforced in or by such courts.
* * * * *



--------------------------------------------------------------------------------

February 18, 2016
Page 5





 


Sincerely,
 


FelCor Lodging Trust Incorporated


 
 
 
By:
/s/ Jonathan H. Yellen
 
 
Name:
Jonathan H. Yellen
 
 
Title:
Executive Vice President, General Counsel and Secretary
 
 
The foregoing is hereby accepted and agreed:
 
 
 
Land & Buildings Investment Management, LLC
 
 
 
By:
/s/ Jonathan Litt
 
 
Name: Jonathan Litt
 
 
Title: Managing Principal
 







